 

Case 1:19-cv-06966-GBD-KNF Document 15 Filed 0411/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

@-- ee ee eee ee ee ee eee ee eee ee eee ee ee xX
MAJOR JAMES,
Petitioner,
: MEMORANDUM DECISION
-against- : AND ORDER
MICHAEL CAPRA, Superintendent, : 19 Civ. 6966 (GBD) (KNF)
Respondent.
see wee eee eK ee ee ew Ow Be eee ee Be KH ee x

GEORGE B. DANIELS, United States District Judge:

Pro se Petitioner Major James seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254,
challenging his judgment of conviction for second-degree and third-degree robbery following a
jury trial and a sentence to an aggregate term of 15 years to life as a persistent felony offender in
New York County Supreme Court. (See Pet., ECF No. 2.) The Appellate Division unanimously
affirmed Petitioner’s judgment of conviction and the Court of Appeals denied leave to appeal.
People v. James, 75 N.Y.S.3d 186, 187-88 (App. Div. 1st Dep’t), eave to appeal denied, 84
N.Y.S.3d 865 (N.Y. 2018). Petitioner now seeks to challenge his conviction and sentence on the
grounds that his due process rights were violated during the grand jury proceedings, his right to a
fair trial was denied, and his sentence is excessive. (Pet. at 3.)

Before this Court is Magistrate Judge Kevin Nathaniel Fox’s April 13, 2020 Report and
Recommendation (the “Report”), recommending that Petitioner’s habeas corpus petition be
denied.! (Report, ECF No. 14, at 6.) Magistrate Judge Fox advised the parties that failure to file

timely objections to the Report would constitute a waiver of those objections on appeal. (/d. at 7.)

 

' The relevant factual and procedural background is set forth in greater detail in the Report and is
incorporated by reference herein.
Case 1:19-cv-06966-GBD-KNF Document 15 Filed 06/11/20 Page 2 of 6

No objections have been filed. Having reviewed the Report for clear error and finding none, this
Court ADOPTS the Report in full.
I. FACTUAL BACKGROUND

Petitioner alleges that the central issue before the grand jury was his identity as the
perpetrator of the robbery due to a lack of physical and identification evidence. (Pet. at 6.)
Petitioner further claims that failure to cure Detective Ryan Curley’s use of propensity and hearsay
testimony concerning Petitioner’s identity as the robber “impaired the integrity” of the grand jury
proceedings and violated his due process rights. (U/d.) Petitioner maintains that the initial evidence
presented by the prosecutor was “insufficient to persuade the grand jury” that he was the robber
and that the grand jury voted a true bill only after hearing Detective Curley testify repeatedly on
hearsay evidence offered by non-testifying officers, who identified Petitioner as the robber based
on surveillance video footage depicting the robbery and the aftermath. (/d. at 6-7.) Accordingly,
Petitioner asserts that despite acknowledging that certain evidence was improperly admitted, the
appellate court ultimately erred in holding that such error was harmless and not prejudicial.
(Ud. at 7.)

Petitioner also claims the trial court erred in permitting evidence of his fourth-degree grand
larceny conviction from 2006 and his third-degree robbery conviction from 2010 under the so-
called “identity” or “modus operandi” exception to the Molineux rule. (/d. at 9.) In particular,
Petitioner contends that there “is nothing unique about the two prior or instant crimes to make it
probative of defendant’s identity,” and thus admitting evidence of the prior convictions was highly
prejudicial to him. (/d. at 12.) Petitioner asserts that the trial court did not provide proper limiting
instructions to preclude the harmful effect of permitting evidence of his prior convictions, and thus

denied him the right to a fair trial. Ud.)
Case 1:19-cv-06966-GBD-KNF Document 15 Filed 06/11/20 Page 3 of 6

Lastly, Petitioner asserts that his sentence should be reduced from a term of 15 years to life
to a range of 5 to 15 years based on his non-violent prior convictions, minor and unintentional
injury to the victims, and his potential for rehabilitation. Ud. at 13.)

Respondent argues that Petitioner’s first claim—that the use of Detective Curley’s hearsay
testimony impaired the integrity of the grand jury proceeding and violated his due process rights—
is not cognizable under federal habeas corpus review. (Mem. of Law in Opp’n to the Pet. for a
Writ of Habeas Corpus, ECF No. 10, at 20.) Respondent contends that there is “no federal
constitutional right to be indicted by a grand jury prior to trial in a state criminal action” and that
“under federal law, any defects connected with a grand jury’s charging decision are cured by the
petit jury's conviction.” (Jd. at 20-21 (quoting Thompson vy. Kelly, No. 97 Civ. 258H, 1999 WL
166820, at *2 (W.D.N.Y. Feb. 4, 1999)).) Relying upon decisions in this Circuit, Respondent
asserts that district courts reviewing habeas corpus petitions have consistently held that claims of
prosecutorial misconduct in grand jury proceedings are non-cognizable. (/d.)

Additionally, Respondent refutes Petitioner’s second claim—that the trial court violated
the Molineux standard by incorrectly admitting evidence of Petitioner’s two prior convictions—
on the basis that it is also non-cognizable on federal habeas review. (/d. at 22 (citing People v.
Molineux, 61 N.E. 286 (N.Y. 1901)).) Respondent argues that even assuming, arguendo, it is
deemed cognizable, Petitioner’s claim is nonetheless without merit because the “Appellate
Division’s denial of the claim did not unreasonably apply clearly established Supreme Court law.”
(/d.) Finally, Respondent asserts that Petitioner’s excessive sentence claim is also not cognizable

upon federal habeas review. (/d. at 32.)

 
Case 1:19-cv-06966-GBD-KNF Document 15 Filed 06/11/20 Page 4 of 6

Il. LEGAL STANDARDS
A. Reports and Recommendations.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate
judge’s report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,
414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). “In clear error review, a court
should reverse a finding only if it is ‘left with the definite and firm conviction that a mistake has

399

been committed,’ and not merely if it ‘would have decided the case differently.’” Hernandez v.
City of New York, No. 11 Civ. 6644 (KPF) (DF), 2015 WL 321830, at *2 (S.D.N.Y. Jan. 23, 2015)
(quoting Easley v. Cromartie, 532 U.S. 234, 242 (2001)).

B. Pro Se Litigants.

Submissions of pro se litigants are read liberally and interpreted to “raise the strongest
arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.
2006) (quoting Pabon v. Wright, 459 F.3d 241, 248 (2d Cir. 2006)). The Second Circuit has held
that “special solicitude should be afforded pro se litigants generally, when confronted with motions
for summary judgment.” Graham vy. Lewinski, 848 F.2d 342, 344 (2d Cir. 1988).

WI. THE PETITION FOR WRIT OF HABEAS CORPUS IS DENIED

Federal courts may not grant a writ of habeas corpus as to any claim adjudicated on the
merits in state court unless the state court’s adjudication:

(1) resulted in a decision that was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the United States;

or

(2) resulted in a decision that was based on an unreasonable determination of the facts in
light of the evidence presented in the State court proceeding.

 
Case 1:19-cv-06966-GBD-KNF Document 15 Filed 06/11/20 Page 5 of 6

28 U.S.C. § 2254(d). Here, Magistrate Judge Fox correctly found that Petitioner’s due process,
fair trial, and excessive sentence claims do not warrant habeas corpus relief.
A. Petitioner’s Due Process Rights Were Not Violated at the Grand Jury Proceeding.

The appellate court found that dismissal of the grand jury’s indictment was not warranted
under New York Criminal Procedure Law (“CPL”) § 210.35(5). (Report at 5.) Despite Petitioner’s
contentions that prosecutorial misconduct violated his due process rights, he did not cite to, nor
did Magistrate Judge Fox find, any established federal law holding that the appellate court’s
decision was improper. (/d. at 6.) Accordingly, Petitioner’s due process and prosecutorial
misconduct claims do not provide grounds for habeas corpus relief.

B. Admission of Petitioner’s Prior Convictions Did Not Deny Him a Fair Trial.

Relying upon Estelle v. McGuire, 502 U.S. 62 (1991), Magistrate Judge Fox properly found
that the state court’s ruling is not subject to federal habeas corpus review. (Report at 6 (citing
Estelle, 502 U.S. at 67-68).) Moreover, Magistrate Judge Fox correctly determined that Petitioner
failed to cite to any established federal law contrary to the appellate court’s holding that
Petitioner’s right to fair trial was not impaired due to the admission of his previous convictions
into evidence. (/d.) Indeed, the Supreme Court has emphasized that federal habeas courts should
refrain from reexamining state court determinations and limit habeas review to whether “a
conviction violated the [C]onstitution, laws, or treaties of the United States.” Bufler v.
Cunningham, 313 F. App’x 400, 401 (2d. Cir. 2009) (quoting Estelle, 502 U.S. at 68). Therefore,
a determination that Petitioner was denied a fair trial is not warranted under federal habeas corpus

review.

 
Case 1:19-cv-06966-GBD-KNF Document 15 Filed 06/11/20 Page 6 of 6

C. Petitioner’s Sentence is Within the State’s Statutory Prescribed Range.

Magistrate Judge Fox correctly held that Petitioner failed to demonstrate that his sentence
exceeds the statutory range prescribed by state law. Where a sentence is within the statutorily
prescribed range, “[n]o federal constitutional issue is presented.” (Report at 6 (quoting White v.
Keane, 969 F.2d 1381, 1383 (2d Cir. 1992)).) Accordingly, because Petitioner does not contend
that his sentence is outside the state’s statutorily prescribed range, his excessive sentence claim is
without merit. (Report at 6.)

IV. CONCLUSION

Magistrate Judge Fox’s Report is ADOPTED. The petition for a writ of habeas corpus
pursuant to 28 U.S.C. § 2254, (ECF No. 2), is therefore DENIED. The Clerk of Court is directed
close the motion accordingly, and to mail a copy of this memorandum decision and order to

Petitioner.

Dated: New York, New York
June 11, 2020
SQ ORDERED.

Lene B Doni

HOR B. DANIELS
ed States District Judge
